Citation Nr: 0326739	
Decision Date: 10/08/03    Archive Date: 10/20/03

DOCKET NO.  99-01 117	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida



THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for a herniated nucleus 
pulposus at L4-L5, to include as secondary to the veteran's 
service-connected bilateral trench feet.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel




INTRODUCTION

The veteran served on active duty from December 1943 to 
August 1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1998 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in St. Petersburg, Florida.

In his January 1999 Substantive Appeal, the veteran requested 
a VA Travel Board hearing.  In a May 2000 statement, he 
indicated that he instead sought a VA Video Conference 
hearing before a Veterans Law Judge.  Subsequently, in an 
October 2002 statement, he noted that he did not want a 
Travel Board hearing but did not comment on the possibility 
of a Video Conference hearing.  Regardless of the presently 
unclear status of this hearing request, the Board's 
determination in this case, described below, is such that a 
hearing is not necessary.


FINDINGS OF FACT

1.  All relevant evidence necessary to render a decision on 
the veteran's claim has been obtained by the RO, and the RO 
has notified him of the type of evidence needed to 
substantiate his claim.

2.  The veteran's initial claim for service connection for a 
herniated nucleus pulposus at L4-L5, to include as secondary 
to his service-connected bilateral trench feet, was initially 
denied in an October 1991 rating decision; he completed an 
appeal of this decision but subsequently withdrew his appeal 
prior to Board action.

3.  Evidence submitted since the October 1991 rating decision 
is new and bears directly and substantially on the question 
of whether a causal relationship exists between the veteran's 
herniated nucleus pulposus at L4-L5 and his service-connected 
bilateral trench feet.

4.  There is competent medical evidence confirming that the 
veteran's bilateral trench feet contributed to cause his 
herniated nucleus pulposus at L4-L5.


CONCLUSIONS OF LAW

1.  New and material evidence has been submitted to reopen 
the veteran's claim of service connection for a herniated 
nucleus pulposus at L4-L5, to include as secondary to his 
service-connected bilateral trench feet, which was initially 
denied in a final October 1991 rating decision.  38 U.S.C.A. 
§§ 5103, 5103A, 5107, 5108, 7104, 7105 (West 2002); 38 C.F.R. 
§ 3.159 (2003); 38 C.F.R. § 3.156 (2000).

2.  The veteran's herniated nucleus pulposus at L4-L5 was 
incurred as secondary to his service-connected bilateral 
trench feet.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. § 3.159, 3.303 (2003)


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), which has 
since been codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
and not yet final as of that date.  The Board has considered 
this new legislation with regard to the issue on appeal.  
Given the favorable action taken below, however, no further 
assistance in developing the facts pertinent to this limited 
issue is required at this time.

Generally, a final rating decision or Board decision may not 
be reopened and allowed, and a claim based on the same 
factual basis may not be considered.  38 U.S.C.A. §§ 7104, 
7105.  Under 38 U.S.C.A. § 5108, however, "[i]f new and 
material evidence is presented or secured with respect to a 
claim which has been disallowed, the Secretary shall reopen 
the claim and review the former disposition of the claim."  

Under 38 C.F.R. § 3.156(a) (2000), "new and material 
evidence" means evidence not previously submitted to agency 
decision makers which bears "directly and substantially" 
upon the specific matter under consideration.  Such evidence 
must be neither cumulative nor redundant, and, by itself or 
in connection with evidence previously assembled, such 
evidence must be "so significant that it must be considered 
in order to fairly decide the merits of the claim."  See 
Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998).  

The Board also notes that an amended version of 38 C.F.R. 
§ 3.156(a) is effective only for claims filed on or after 
August 29, 2001.  As such, this revision does not apply in 
the present case.  66 Fed. Reg. 45620-45630 (Aug. 29, 2001) 
(codified as amended at 38 C.F.R. § 3.156(a)). 

In this case, the veteran's claim of service connection for a 
herniated nucleus pulposus at L4-L5, to include as secondary 
to his service-connected bilateral trench feet, was 
previously denied in a January 1990 rating decision on the 
basis that his claimed low back disorder was not shown to be 
etiologically related to either service or a service-
connected disability.  This denial was continued on the same 
factual basis in an October 1991 rating decision.  The 
veteran did complete an appeal of this decision.  The 
veteran's appeal was addressed in a February 1998 
Supplemental Statement of the Case, in which separate and 
increased evaluations were also assigned for his service-
connected bilateral trench feet.  In a statement received in 
the same month, the veteran indicated that "[t]his action 
satisfies my appeal on all issues."  Accordingly, the 
February 1998 statement constitutes a withdrawal of the 
veteran's prior appeal, and the October 1991 rating decision 
is final under 38 U.S.C.A. § 7105(c).

Subsequent to the October 1991 rating decision, however, the 
RO has received additional documentation regarding the 
veteran's low back disorder.  Specifically, a September 1999 
VA treatment record contains a notation indicating that 
"stress of frostbite foot pain has contributed to LBP."  
More significantly, the report of a February 2003 VA 
examination contains an opinion that "it is as likely as not 
that when the patient was ambulatory, the limping and pain 
occasioned by his frozen feet from so-called trench feet 
acquired during World War II led to disability in his back 
characterized by spinal stenosis, lumbar radiculopathy, and 
other findings previously detailed."  

This new evidence, particularly the February 2003 examination 
opinion, bears directly and substantially on the question of 
whether a causal relationship exists between the veteran's 
herniated nucleus pulposus at L4-L5 and his service-connected 
bilateral trench feet.  Accordingly, the veteran's claim of 
entitlement to service connection for a herniated nucleus 
pulposus at L4-L5 is reopened.  

Having reopened this claim, the Board has first considered 
whether de novo Board action is appropriate at this time.  
Given the determination described below, the Board finds that 
there exists no possibility that such action will result in 
prejudice to the veteran.  See Bernard v. Brown, 4 Vet. App. 
384, 394 (1993).

As indicated above, the VA doctor who examined the veteran in 
February 1993 found it to be at least as likely as not that a 
causal relationship exists between the veteran's herniated 
nucleus pulposus at L4-L5 and his service-connected bilateral 
trench feet.  This doctor further noted that "the effects of 
aging . . . must also be factored in."  This notation, 
however, does not have the effect of negating the underlying 
conclusion in the examination report, as 38 C.F.R. §§ 3.303 
and 3.310 do not require that the veteran's bilateral trench 
feet be the sole contributory cause.
Moreover, the February 2003 VA examination report was based 
on a file review, and the only opinion of record specifically 
contradicting the findings included in this report, from an 
August 1992 VA examination report, does not appear to have 
been based on a file review and contains no rationale for the 
opinion. 

As all doubt is to be resolved in the veteran's favor under 
38 U.S.C.A. § 5107(b), the Board is satisfied that his 
bilateral trench feet contributed to cause his herniated 
nucleus pulposus at L4-L5.  Accordingly, service connection 
is warranted for this disorder.


ORDER

The claim of entitlement to service connection for a 
herniated nucleus pulposus at L4-L5, to include as secondary 
to the veteran's service-connected bilateral trench feet, is 
reopened in view of the submission of new and material 
evidence, and this claim is granted in full.  


	                        
____________________________________________
	JAMES L. MARCH
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



